Order entered June 17, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01094-CR

                        AUGUSTO AMBROSIO CARRERA, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-82936-2016

                                               ORDER
        We REINSTATE the appeal.

        By order entered May 30, 2019, the Court abated this appeal and ordered the trial court to

conduct a hearing to determine why appellant’s brief had not been filed. The trial court was

ordered to make findings and transmit a record of those findings to the Court.

        Before the Court is appellant’s June 13, 2019 third motion to extend the time to file his

brief. The brief has been tendered with the motion. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.
       Because findings are no longer necessary, we VACATE that portion of our May 30,

2019 order requiring the trial court to conduct a hearing, make findings, and transmit those

findings to the Court.


                                                  /s/   LANA MYERS
                                                        JUSTICE




                                            –2–